              Case 2:20-cv-01588-RSL Document 5 Filed 02/03/21 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     LARRY G. PHILPOT,                      )
 8                                          )               No. C20-1588RSL
                           Plaintiff,       )
 9              v.                          )
                                            )               ORDER TO SHOW CAUSE
10   CLEARLY VEG,                           )
                                            )
11                         Defendant.       )
     _______________________________________)
12
                  This matter comes before the Court sua sponte. The complaint in the above-
13
     captioned matter was filed on October 29, 2020. To date, service of the summons and complaint
14
     has not been made on defendant as required by Fed. R. Civ. P. 4(m). Plaintiff is hereby
15
     ORDERED to show cause why the complaint should not be dismissed. Plaintiff shall file a
16
     responsive brief no later than February 18, 2021. The Clerk of Court shall note this Order to
17
     Show Cause on the Court’s calendar for Friday, February 19, 2021.
18
19
                  DATED this 3rd day of February, 2021.
20
21
22
                                              A
23                                            Robert S. Lasnik
                                              United States District Judge
24
25
26

     ORDER TO SHOW CAUSE
